   Case 3:18-cv-01815-S Document 38 Filed 10/03/19                Page 1 of 2 PageID 280


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 JENNIFER R. SCOTT,                              §
                                                 §
        Plaintiff,                               §
                                                 §
 vs.                                             §          NO. 3:18-CV-01815-S
                                                 §
 MIMEDX GROUP, INC.,                             §
                                                 §
        Defendant.
                                                 §
                                                 §

      DEFENDANT’S CERTIFICATE OF CONFERENCE TO SUPPLEMENT
MOTION TO WITHDRAW APPENDICES IN SUPPORT OF DEFENDANT’S MOTION
 FOR PROTECTIVE ORDER AND MOTION TO SUPPRESS AUDIO RECORDINGS
           AND PLAINTIFF’S BRIEF IN SUPPORT OF RESPONSE

       Defendant MiMedx Group, Inc. (“MiMedx”) files this Certificate of Conference to

Supplement the Motion to Withdraw Appendices in Support of Defendant’s Motion for Protective

Order and Motion to Suppress Audio Recordings and Plaintiff’s Brief in Support of Response (the

“Motion”) and respectfully shows:

       Plaintiff is unopposed to the Motion rather than agreed.




DEFENDANT’S CERTIFICATE OF CONFERENCE TO SUPPLEMENT MOTION TO WITHDRAW
APPENDICES IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER AND MOTION TO
SUPPRESS AUDIO RECORDINGS AND PLAINTIFF’S BRIEF IN SUPPORT OF RESPONSE – PAGE 1
   Case 3:18-cv-01815-S Document 38 Filed 10/03/19                 Page 2 of 2 PageID 281


        Dated: October 3rd, 2019                  Respectfully submitted,


                                                  /s/ Harold D. Jones
                                                  Harold D. Jones
                                                  Texas State Bar No. 10894020
                                                  Jamie Lauren Strickler
                                                  Texas State Bar No. 24071192

                                                  LITTLER MENDELSON, P.C.
                                                  2001 Ross Avenue
                                                  Suite 1500, Lock Box 116
                                                  Dallas, TX 75201.2931
                                                  214.880.8100
                                                  214.880.0181 (Facsimile)
                                                  hdjones@littler.com
                                                  jstrickler@littler.com
                                                  ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        On October 3rd, 2019, I electronically submitted the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas and electronically served same, using
the Case Management/Electronic Case Filing (CM/ECF) system of the Court. The CM/ECF
system sent a Notice of Electronic Filing to the following counsel of record, who has consented in
writing to accept service of this document by electronic means:

       Jason C.N Smith
       LAW OFFICES OF JASON SMITH
       600 Eighth A venue
       Fort Worth, Texas 76104
       jasons@letsgotocourt.com


                                                     /s/ Harold D. Jones
                                                     Harold D. Jones




DEFENDANT’S CERTIFICATE OF CONFERENCE TO SUPPLEMENT MOTION TO WITHDRAW
APPENDICES IN SUPPORT OF DEFENDANT’S MOTION FOR PROTECTIVE ORDER AND MOTION TO
SUPPRESS AUDIO RECORDINGS AND PLAINTIFF’S BRIEF IN SUPPORT OF RESPONSE – PAGE 2
